DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (5,361,657) in view of Stephens (2008/0011128).
Regarding claim 1, Terry discloses a tool inherently capable of driving a component with a knurling pattern around an outer surface of the component, comprising a shaft (12), with a first end, wherein the shaft is in the form of a cylinder, wherein the shaft has a first inner diameter; and serrations (formed by edges of protrusions 21) in the shaft, wherein the serrations in the shaft are inherently capable of engaging with the knurling pattern so that when the shaft is rotated, the component is rotated.  However, Terry fails to disclose that a portion of the side of the shaft is cut away at the first end of the shaft.  Stephens disclose another socket tool, having a similar engaging end (14; having a more traditional hexagonal shaped end 24 for engaging a standard nut or bolt) and also disclosing a slot (18) along a portion of the length of the socket to allow for engaging and turning more planar fasteners such as eyelets or hooks, as well as being understood by someone of ordinary skill in the art to allow for rotation of wing nuts, wire nuts or other non-symmetrical fasteners.  Therefore, it would have been obvious to one of ordinary skill in the art to provide similar slots along the sides of the tool of Terry, as taught by Stephens, to allow the tool to drive fasteners such as eyelets, hooks, wing nuts, wire nuts or other non-symmetrical fasteners, wherein the Stephens clearly discloses that the slots extend beyond the hexagonal nut/bolt engaging portion of the socket , which is understood to accommodate the typically deeper eyelet or hook type fastener.  Therefore it further would have been obvious to provide the slots with similar structure relative to the engaging portion (21) of the socket of Terry, which will provide the claimed cut away portion that is longer than the length of all serrations in the shaft but does not extend the entire length of the shaft.  Note: an alternative rejection would be Stephens in view of Terry, to replace the engaging end (24) of Stephens with the tapered and serrated drive end of Terry, to allow for engagement of different fasteners having a range of sizes and shapes.
Regarding claim 3, Terry further discloses that the serrations are beveled to form the first inner diameter and a second inner diameter, wherein the second inner diameter at the first end is greater than the first inner diameter at an end of the serration away from the first end in order to engage a first end of the knurling pattern of a component (as seen in Fig. 3) and wherein the portion of the side that is cut away if longer than a length of the bevel of all serrations. 
Regarding claims 8 and 9, Terry further discloses a second end of the shaft, wherein the second end comprises an engagement feature in the form of a non-circular (Col. 5, lines 56-64) engagement aperture (18) along an axis of rotation of the shaft and Trusty discloses an alternative non-circular engagement aperture (Fig. 6) that may also inherently be used as an engagement feature.
Regarding claim 10, the slot extending the entire length of the socket, as taught by Trusty, will also provide a slot at the second end that would be inherently capable of engaging a bayonet component, in the same manner as the slotted second end of the disclosed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terry (5,361,657) in view of Stephens (2008/0011128) as applied to claim 1 and further in view of Chrzanowski (6,729,208).
The combination of Terry and Stephens provides the socket as discussed supra, but fails to disclose another slot on a second end of the shaft.  Chrzanowski discloses a socket having similar serrated sockets on both ends, with different diameters and different serration patterns to accommodate fasteners of different sizes or designs on either end.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the socket of Terry as a similar double ended socket, with different sizes and or serration patterns on the opposed ends, to provide the socket of Terry with an additional range of sizes and or fastener structures that may be engaged with the socket.  Similarly, additional slots, as taught by Stephens, on the second end, would also allow for engagement with different sized eyelets, hooks, wing nuts, wire nuts or other non-symmetrical fasteners and would provide a slot in the second end of the shaft that would be inherently capable of engaging a bayonet component in the same manner as the applicant’s claimed invention. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 August 2022, with respect to the rejections of all pending claims under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stephens in view of Trusty, as discussed supra.  The applicant additionally argues that the slit taught by Stephens would not be useful in accomplishing the purpose of the socket of Terry for driving component with a knurling pattern.  However, this argument is not found to be obvious because the addition of the slit of Stephens to the socket of Terry would provide the socket with additional functions of driving an eye bolt or similar fasteners as taught by Stephens, while also driving a knurled or other common headed fastener in the same manner as taught by Terry. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2 November 2022